NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RONALD M. FELDMEIER,                             No. 15-16176

                  Plaintiff-Appellant,            D.C. No. 2:13-cv-02027-DGC

   v.
                                                  MEMORANDUM*
 P. HAUSER, Case Manager, Corrections
 Corporation of America at La Palma
 Correctional Center, Eloy, AZ; R.
 WILLIAMS, Unit Manager, Corrections of
 America at La Palma Correctional Center,
 Eloy, AZ,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Ronald M. Feldmeier, a California state prisoner, appeals pro se from the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s grant of summary judgment for failure to

exhaust administrative remedies. Williams v. Paramo, 775 F.3d 1182, 1191 (9th

Cir. 2015). We reverse and remand.

      The district court concluded that Feldmeier’s Form 22 failed to “clearly

state” the issue such that it put prison officials on notice of the alleged wrong. We

disagree. The Form 22 identified the topic as “threats by cellmate,” and explained

that Feldmeier’s cellmate “regularly uses physical intimidation and threats of

violence against” Feldmeier and that Feldmeier needed officials to help in finding

another cellmate. These allegations were sufficient to clearly state the issue. We

therefore reverse and remand.

      In light of the decision to remand, we do not reach the remaining issues on

appeal.

      We do not consider arguments, allegations, or evidence raised for the first

time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009);

Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988).

      REVERSED and REMANDED.

                                          2                                    15-16176